Case 1:19-cv-03675-TSC Document 21-3 Filed 04/03/20 Page 1 of 3




          EXHIBIT A
             Case 1:19-cv-03675-TSC Document 21-3 Filed 04/03/20 Page 2 of 3

Chat with Brent kendal l




                                 Tuesday, December 12, 2017
         Brent kendall

          Hi Sarah it's Brent kenda ll from the Wall Street Journal. I'm on my
          way over to take a look at these documents. But I wanted to make         10:24 PM

          sure how long you were going to be there. Thanks. I have a hard
          pass.

                                                                              Me

            I'll be here for another 30 minutes for sure. Beyond that, I hope to   10:26 PM
            leave at 11 . I've been up since 4:)

         Brent kendall

          Thanks. I'm sure it's been a super long day. I'm driving now from        10:27 PM
          Silver Spring. Google says I wi ll be there before 11.
                                                                              Me

                                     The issue is you can't take them with you     10:27 PM


                                                                              Me

                                                    You have to read them here     10:27 PM


                                                                              Me

                                                                And take notes     10:27 PM




                                                 Page 1
    Case 1:19-cv-03675-TSC Document 21-3 Filed 04/03/20 Page 3 of 3
Brent kendall

 Well if I am able to j ust take a quick look and at least confirm a few   10:39 PM
 of the texts then I can feed to Aruba who is already writing. thanks

Brent kendall

 Excuse the grammar I am dictating text whi le driving thanks              10:39 PM


                                                                      Me

                                                   Not a problem at all    10:39 PM




                                       Page 2
